DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H06201336 A.
Claim 1
 	JP H06201336 A checking an object made of a transparent material (Fig. 1, Ref. 1) defining at least a first surface and a second surface (Fig. 1, Ref. 10, 11), which delimit a thickness, by means of a checking system comprising a light source (Fig. 1, Ref. 3), a sensor (Fig. 1, Ref. 5) defining an optical axis and a processing unit (The output signal is input to an image processing device (not shown)) connected to said sensor (Fig. 1, Ref. 5). JP H06201336 A further discloses emitting, by means of the light source (Fig. 1, Ref. 3), a light blade defining a plane of illumination substantially perpendicular to said first surface (glass , positioning said sensor (Fig. 1, Ref. 5) facing said first surface (Fig. 1, Ref. 10) in such a way that the optical axis forms a specified angle with the plane of illumination (the image pickup device 5 and the optical axis 9 of the laser oscillator 3 form an angle of about 45 °.),  detecting, among a plurality of rays scattered by said at least a first surface and a second surface (Fig. 1, Ref. 10, 11), the scattered rays that are received at the optical axis of the sensor (Fig. 1, Ref. 5) generating, on the basis of the detected scattered rays, a plurality of light traces corresponding to the profiles of said at least a first surface and a second surface (Fig. 1, Ref. 10, 11)(See Abstract), and associating the profile of one of said at least a first surface and a second (Fig. 1, Ref. 10, 11) surface to a trace which lies in a predetermined position with respect to the other traces (The image processing apparatus calculates the space between the spots of the diffused light 10 and 11 on the outer and inner surfaces of the glass container, which are captured as a video screen, from the coordinates, and measures the wall thickness. The measured thickness of the glass container is input to a comparator (not shown), compared with a predetermined inspection reference value, and when a glass container with a thickness that should be defective below a predetermined inspection reference value is found, A signal for rejecting the glass container as a defective product is output to the glass container transport system.).  

    PNG
    media_image1.png
    378
    543
    media_image1.png
    Greyscale

Claim 2
 	JP H06201336 A discloses the profile of said first surface (Fig. 1, Ref. 10) of the object (Fig. 1, Ref. 1) is associated to a first trace lying at an end position with respect to the other traces of said plurality (The laser is oscillating, so multiple position are going to be detected and therefore it is inherent a first trace and other profiles are determined).  
Claim 3
 	JP H06201336 A discloses the profile of said second surface (Fig. 1, Ref. 11) of the object (Fig. 1, Ref. 1) is associated to a second trace adjacent to said first trace (The laser is oscillating, so multiple position are going to be detected and therefore it is inherent a second trace and other profiles are determined).  
Claim 4
 	JP H06201336 A discloses the further step of calculating the thickness of the object as a function of the distance between said first trace and second trace (By calculating .)  
Claim 5
 	JP H06201336 A discloses the angle between the optical axis of the sensor and the plane of illumination is comprised between 45 degrees and 85 degrees (the optical axis of the laser beam and the optical axis of the image pickup device are preferably 30 ° to 60 °).  
Claim 6
 	JP H06201336 A discloses at least one of said first surface and second surface of the object (Fig. 1, Ref. 1) is a curved surface (See neck of bottle).  
Claim 7
JP H06201336 A discloses the object (Fig. 1, Ref. 1) to be checked is a container, said first surface and second surface corresponding to the outer surface and the inner surface of the container, respectively (See Abstract).  
Claim 8
 	JP H06201336 A discloses wherein said first surface (Fig. 1, Ref. 10) is in an area of the container (Fig. 1, Ref. 1) where a label is attached (See Fig. 1, It is inherent that a label can be attached at that position).  

Claim 9
 	JP H06201336 A discloses a light source (Fig. 1, Ref. 3) a sensor (Fig. 1, Ref. 5) defining an optical axis (Fig. 1, Ref. 12), and a processing unit connected to said sensor (The output signal is input to an image processing device (not shown)), the light source (Fig. 1, Ref. 3) emits a light blade that defines a plane of illumination substantially perpendicular to said first surface (glass container 1 is irradiated with the laser beam 9 by the laser oscillator 3 almost vertically); and the sensor (Fig. 1, Ref. 5) is positioned facing said first surface (Fig. 1, Ref. 10) in such a way that the optical axis forms a defined angle with the plane of illumination (the optical axis of the laser beam and the optical axis of the image pickup device are preferably 30 ° to 60 °), receives and detects, at said optical axis, rays scattered by said at least a first surface (Fig. 1, Ref. 10) and a second surface (Fig. 1, Ref. 11) and send an electric signal, the processing unit being adapted to generate, on the basis of the detected scattered rays, images of a plurality of light traces corresponding to the profiles of said at least a first surface and a second surface (Fig. 1, Ref. 10, 11; The image processing apparatus calculates the space between the spots of the diffused light 10 and 11 on the outer and inner surfaces of the glass container, which are captured as a video screen, from the coordinates, and measures the wall thickness. The measured thickness of the glass container is input to a comparator (not shown), compared with a predetermined inspection reference value, and when a glass container with a thickness that should be defective below a predetermined inspection reference value is found, A signal for rejecting the glass container as a defective product is output to the glass container transport system.), and to associate the profile of one of said at least a first surface and a second surface (Fig. 1, Ref. 10, 11) to a trace which lies in a predetermined position with respect to the other traces (The image processing apparatus calculates the space between the spots of the diffused light 10 and 11 on the outer and inner surfaces of the glass container, which are captured as a video screen, from the coordinates, and measures the wall thickness. The measured thickness of the glass container is input to a comparator (not shown), compared with a predetermined inspection reference value).  
Claim 10
 	JP H06201336 A discloses wherein the light source emits a laser light (See Abstract).  
Claim 11
 	JP H06201336 A discloses the light emitted by the light source is a structured light (Laser oscillator).  
Claim 13
 	JP H06201336 A discloses the angle between the optical axis of the sensor and the plane of illumination is comprised between 45 degrees and 85 degrees (the optical axis of the laser beam and the optical axis of the image pickup device are preferably 30 ° to 60 °).  
Claim 14
 	JP H06201336 A discloses the profile of said first surface (Fig. 1, Ref. 10) of the object (Fig. 1, Ref. 1) is associated to a first trace lying at an end position with respect to the other traces of said plurality (The laser is oscillating, so multiple position are going to be detected and therefore it is inherent a first trace and other profiles are determined).  
Claim 15
 	JP H06201336 A discloses the profile of said second surface (Fig. 1, Ref. 11) of the object (Fig. 1, Ref. 1) is associated to a second trace adjacent to said first trace (The laser is oscillating, so multiple position are going to be detected and therefore it is inherent a second trace and other profiles are determined).  
Claim 16
 	JP H06201336 A discloses the further step of calculating the thickness of the object as a function of the distance between said first trace and second trace (By calculating the distance on the image screen between the spot 10 on the outer surface and the spot 11 on the inner surface of the glass container in the image processing apparatus from the image screen captured in Step 1. If a spot 20 due to internal reflection appears during this period, the internal reflection spot 20 cannot be distinguished from the outer surface and inner surface spots 10 and 11 by the arithmetic logic that calculates the distance in coordinates of the image processing apparatus. If the distance of 20 is obtained, an incorrect thickness calculation will be performed.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H06201336 A.
	JP H06201336 A discloses the claimed invention except for the light emitted by the light source can be modulated.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP H06201336 A with the modulated light since it was well known in the art that modulating the light source reduces background noise, therefore improving the overall signal quality of the detected light. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	February 7, 2022